Citation Nr: 1454378	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-02 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to January 12, 2011 for the election to receive education benefits under the Post-9/11 GI Bill (Chapter 33) in lieu of benefits under the Montgomery GI Bill (Chapter 30).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from July 2002 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Buffalo, New York.  

In August 2014, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders were reviewed.  The Virtual VA folder contains the travel board hearing transcript.  


FINDINGS OF FACT

1.  In January 2011, the Veteran submitted an application for benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill and mistakenly selected January 12, 2011 as the effective date for benefits rather than the desired effective date of August 23, 2010.   His selection was reportedly made based on, in part, mistaken information provided by VA.

2.  The Veteran is not seeking to revoke his election to receive benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.  

3.  The requested effective date of August 23, 2010 would have been a permissible date at the time of the election.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an effective date of August 23, 2010 for the election to receive educational benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill are met.  38 U.S.C.A. §§ 3301 et seq. (West 2014); 38 C.F.R. §§ 21.9520, 21.9550, 21.9625(l) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  As the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further duties to notify or assist.

In January 2011, the Veteran submitted an online VA Form 22-1990, Application for VA Education Benefits, requesting Chapter 33 benefits in lieu of Chapter 30 benefits.  The Veteran selected January 12, 2011 as the effective date for benefits.  He argues, however, that the selection of the effective date was based on incorrect advice received from the VA GI Bill call center.  The desired effective date was August 23, 2010, which was the start date of the previous semester.  

At the hearing, the Veteran testified that he called VA about transferring from the Montgomery GI Bill to the Post-9/11 GI Bill and was told that VA would not back date and he should make the election for the time going forward.  He subsequently found out that a friend had his benefits back dated.  He called VA again in March and at that time, was told that VA can pay retroactive benefits, but there was nothing they could do about his situation.

A VA work product summary contained in the claims folder shows that the Veteran had not used any of his Chapter 30 entitlement.  Pursuant to regulation, an individual, who as of August 1, 2009, was eligible under 38 U.S.C. Chapter 30, had not used any entitlement under that program, was making contributions towards Chapter 30, or was a servicemember who would have been eligible for Chapter 30 if he had not declined participation, will receive 36 months of entitlement under Chapter 33.  38 C.F.R. § 21.9550(b)(2).  When an individual elects to receive benefits under Chapter 33 in lieu of benefits under Chapter 30, the election is irrevocable and eligibility under Chapter 30 is relinquished.  See 38 C.F.R. 
§ 21.9520(c)(1). 

In reviewing the claim, the Board concludes that, contrary to the VA Education Center's findings in its decision and statement of the case, this appeal does not involve an attempt to revoke the Veteran's election to receive benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.  As noted above, revocation is prohibited once the election is made.  The Board, however, finds that revocation is interpreted to mean an attempt to revert to coverage under the Montgomery GI Bill after electing to switch to coverage under the Post-9/11 GI Bill.  There is no indication in the applicable laws or regulations that the prohibition against revoking an election under the Post-9/11 GI Bill is intended to prevent the correction of errors in the application form.  

On March 21, 2011, VA notified the Veteran of the calculation of his education benefit amount and indicated payment for the semester beginning in January 2011.  On March 29, 2011, the Veteran faxed a letter to VA wherein he reported that he selected the January 2011 start date based on the information received during a call to the GI Bill toll free number.  He requested to change his start date to match the enrollment certification sent in by his university (August 23, 2010).  The Veteran is competent to report the substance of his initial phone call and the Board has no reason to doubt the credibility of his information.  The Veteran's assertion that he erroneously selected the January 2011 date based on a misunderstanding of the benefits is supported by his prompt letter to VA notifying them of the mistake.  

As noted above, the Veteran submitted his application in January 2011, but is seeking an effective date of August 23, 2010.  As such, the Board has considered whether the law allows the retroactive election of benefits under the Post-9/11 GI Bill.  Under 38 C.F.R. § 21.9625(l) , if an individual makes an election to receive benefits under Chapter 33 in lieu of benefits under Chapter 30, VA will begin paying benefits under Chapter 33 effective the later of: (1) August 1, 2009; (2) The date the individual became eligible for educational assistance under Chapter 33; 
(3) One year before the date the valid election request was received; or (4) The effective date of the election as requested by the claimant.  On review, provision (3) clearly indicates that a retroactive effective date is allowed, up to one year from the date of the election. 

In summary, the Veteran is not seeking to revoke his election of education benefits under the Post-9/11 GI Bill in lieu of the Montgomery GI Bill.  Rather, he is seeking to correct the effective date for such benefits.  Applicable law and regulations would have permitted the selection of an effective date of August 23, 2010 at the time the election was made.  Considering the circumstances of this case, and resolving reasonable doubt in the Veteran's favor, the Board finds that an effective date of August 23, 2010 is warranted.  


ORDER

An effective date of August 23, 2010 for the election to receive educational benefits under the Post-9/11 GI Bill, in lieu of benefits under the Montgomery GI Bill, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


